DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 2/28/22
Hereon, claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103a as being unpatentable by Iida at al, (Iida), (USNO.2007/0212598) in view on Ricci, (USNO.2017/0136911)
 	As for claim 1, Iida discloses and shows in Fig. 1 a computer-readable medium that stores executable instructions that, upon execution, cause an energy distribution controller, electrically connected to both an utility-based energy source and an vehicle-based electrical system, to render efficient energy allocation for the electrical system by performing functions comprising: receiving energy requirements (via ref’s vehicle ECU)  for the electrical system under various conditions; receiving information (via ref’s vehicle ECU)  indicating energy available from the energy source; determining modes (via ref’s vehicle ECU)  of operation for the electrical system for each of the various conditions that correspond the information indicating energy available and the energy requirements for the electrical system under each of the various conditions (par.[0043, 0076]).
Lida discloses all limitations, but differs from the claimed invention because he does not explicitly disclose receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line.
Ricci discloses receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line (par.[0019-0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Lida by receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line for advantages such as providing the ability to maximize the distribution of energy (par.[0019]), as taught by Ricci.

 	 As for claim 2, Iida discloses and shows in Fig. 1 the vehicle-based electrical system provides energy for both: a battery for a vehicle that is at least partially re-chargeable, and a climate control unit that is used in a transport climate-controlled system providing climate control to at least one of an internal space of the vehicle.
 	As for claim 3, Iida discloses and shows in Fig. 1 functions further comprise activating one of the determined modes of operation for the vehicle-based electrical system.
 	As for claim 4, Iida discloses and shows in Fig. 1 wherein the activating occurs automatically
As for claim 5, lida discloses the claimed invention except for activating occurs manually. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device activating occurs manually would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
 	 As for claim 6, Iida discloses and shows in Fig. 1 at least one of the various modes of operation includes prioritizing allocation of energy to the battery over allocation of energy to the climate- controlled system unit under at least some of the various conditions.
 	 As for claim 7, Iida discloses and shows in Fig. 1 at least one of the various modes of operation for the vehicle-based electrical system includes prioritizing allocation of energy to the climate-controlled system over allocation of energy to the battery.
 	As for claim 8, Iida discloses and shows in Fig. 1 various conditions pertain to energy availability from the utility-based energy source.
 	As for claim 9, Iida discloses and shows in Fig. 1 various conditions pertain to electrical system needs for sustaining standard performance of at least one of the battery or the climate control unit.
 	As for claim 10, Iida discloses and shows in Fig. 1 energy distribution controller is associated with a vehicle that is at least partially re-chargeable and a climate control unit that is used in a transport climate-controlled system providing climate control to at least one of an internal space of the vehicle, an internal space of a trailer, and an internal space of a shipping container
 	As for claim 11, Iida discloses and shows in Fig. 1 computer-readable medium that stores executable components that, upon execution, cause an energy distribution controller, electrically connected to both an energy source and an electrical system, to render efficient energy allocation for the electrical system, the components comprising: a source meter (via ref’s vehicle ECU) configured to determine amounts of energy available from the energy source via a communicative connection; a system cache (via ref’s vehicle ECU and storage section) configured to store energy requirements for the electrical system under various conditions; a mode control unit (via ref’s vehicle ECU) configured to determine modes of operation for the electrical system under each of the various conditions that correspond the information indicating energy available and the energy requirements for the electrical system under each of the various conditions; and an activation unit to activate one of the determined modes of operation for the electrical system (par.[0043, 0076]).
Lida discloses all limitations, but differs from the claimed invention because he does not explicitly disclose receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line.
Ricci discloses receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line (par.[0019-0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Lida by receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line for advantages such as providing the ability to maximize the distribution of energy (par.[0019]), as taught by Ricci.

 	As for claim 12, Iida discloses and shows in Fig. 1 the vehicle-based electrical system provides energy for both: a battery for a vehicle that is at least partially re-chargeable, and a climate control unit that is used in a transport climate-controlled system providing climate control to at least one of an internal space of the vehicle.
 	As for claim 13, Iida discloses and shows in Fig. 1 activation unit activates the determined mode of operation automatically upon occurrence of one of the various conditions
As for claim 14, lida in combination with Ricci discloses the claimed invention except for the activation unit activates the determined mode of operation upon receipt of manual instructions.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have an activation unit that activates the determined mode of operation upon receipt of manual instructions would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
 	As for claim 15, Iida discloses and shows in Fig. 1 at least one of the various modes of operation includes prioritizing allocation of energy to the battery over allocation of energy to the climate- controlled system unit at least some of the various conditions.
 	As for claim 16, Iida discloses and shows in Fig. 1 at least one of the various modes of operation for the vehicle-based electrical system includes prioritizing allocation of energy to the climate-controlled system over allocation of energy to the battery.
 	As for claim 17 , lida discloses the claimed invention except for a mode control unit is further configured to receive modes of operation for the vehicle-based electrical system for each of the various conditions from a user device.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have a mode control unit is further configured to receive modes of operation for the electrical system for each of the various conditions from a user device would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
As for claim 18, Iida discloses and shows in Fig. 1 various conditions pertain to energy availability from the energy source
 	As for claim 19, Iida discloses and shows in Fig. 1 various conditions pertain to electrical system needs for sustaining standard performance of at least one component for at least the batter or the climate control unit
 	As for claim 20, Iida discloses and shows in Fig. 1 a method performed by an energy distribution controller that is connected to both utility-based energy source and an vehicle-based electrical system that includes a battery of a vehicle that is at least partially re-chargeable and a climate control unit that is used in a transport climate-controlled system providing climate control to at least one of an internal space of the vehicle, the method comprising: receiving energy requirements (via ref’s vehicle ECU)  for the battery and the climate control unit under various conditions; receiving information (via ref’s vehicle ECU) indicating amounts of energy available from the energy source; and determining modes of operation (via ref’s vehicle ECU) for the battery and the climate-controlled system under each of the various conditions, wherein at least one of the various modes of operation includes prioritizing allocation of energy to the battery over allocation of energy to the climate-controlled system unit at least some of the various conditions, and wherein at least one of the various modes of operation for the electrical system includes prioritizing allocation of energy to the climate-controlled system over allocation of energy to the battery (par.[0043, 0076]).
Lida discloses all limitations, but differs from the claimed invention because he does not explicitly disclose receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line.
Ricci discloses receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line (par.[0019-0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Lida by receiving information energy available from the utility-based energy source, which is connected to the electrical system via an energy power line for advantages such as providing the ability to maximize the distribution of energy (par.[0019]), as taught by Ricci.
Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
 Applicant submits that lida is silent with regard to a utility-based energy source, much
less one that is connected to a vehicle-based electrical system via an energy power line.  

The examiner respectfully disagree and submits, Lida in combination with Ricci discloses a utility-based energy source connected to a vehicle-based electrical system via an energy power line, as indicated in a new rejection above necessitated by amendment.

For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that dependent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859